     Case: 4:20-cv-00933 Doc. #: 1-4 Filed: 07/17/20 Page: 1 of 1 PageID #: 12




                               IN THE CIRCUIT COURT
                               21st JUDICIAL CIRCUIT
                        SAINT LOUIS COUNTY CIRCUIT COURT
                               SAINT LOUIS, MISSOURI

CRAIG AND LESLIE MARTON,                         )
                                                 )
Plaintiffs,                                      )
                                                 )
v.                                               )      Case No. 20SL-CC00905
                                                 )
RICHARD AND CHRISTINE BARNARD,                   )
                                                 )      Division      12
                                                 )
Defendants.                                      )


         DISMISSAL WITHOUT PREJUDICE AGAINST CHRISTINE BARNARD

        Come Now Plaintiffs and hereby dismiss this matter without prejudice against
Defendant Christine Barnard, each party bearing its own costs. All other claims remain
pending against Richard Barnard.



                                                         RESPECTFULLY SUBMITTED,


                                                            THE EASON LAW FIRM, LLC

                                                                     /s/ James W. Eason
                                                         __________________________
                                                        JAMES W. EASON, #57112
                                                               The Eason Law Firm, LLC
                                                                 1924 Chouteau Avenue
                                                                St. Louis, Missouri 63103
                                                                  Phone: (314) 932-1066
                                                                     Fax: (314) 667-3161
                                                             james.w.eason@gmail.com

                              CERTIFICATE OF SERVICE

The above signature certifies that a copy of the foregoing was electronically filed with
the Court’s e-filing system on this 17th day of July, 2020.



                                             1
